Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1-20 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Rejection of claims under 102/103” filed May 31, 2022  have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 8-11, Applicant argued that the system of Kerr provides error detection and correction in the error corrector 126 on the bridge device 104, which is an intermediary between the control device 102 and the IC packages 106, 108. As described in Kerr at [0046], “The error corrector 126 may [sic] logic, hardware, or firmware for implementing error correction for communications between the control device 102 and the IC packages 106 and 108 that are transmitted via the bridge 104.” The purpose of implementing error correction in the bridge device 104 is described in Kerr at [0046], “This provides for offloading at least some error correction functionality from the control device 102 to the bridge device 104, which can allow for a smaller control device 102.” Further, as described in Kerr at [0037], “Thus the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.”  

While in Claim 1 the error detection and correction is implemented on the memory module, in Kerr the error correction is implemented separate from and external to the IC packages 106, 108 namely, at the bridge device 104. 

In responses:

Examiner disagreed because Kerr in figure 2A and paragraph [0051] shows that the error correction 126/130 and memory die 136a or 138a can be encapsulate into a single package device such as 202A.  Therefore, the single device 202A is a memory module processing that can receive instruction to perform error detection and correction (126 error corrector 126 with firmware 128) on the data stored in the memory array (memory die 138a or 136a).  As such, Kerr taught the requirement as recited in claim 1. Therefore, the rejection is maintained.


    PNG
    media_image1.png
    533
    354
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 11, 14, 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kerr et al. (US 2020/0,042,471)
As per claim 1:
Kerr discloses:

A memory module comprising: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

a memory array; and 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

memory module processing logic configured to: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

receive instructions to perform error detection and correction on data stored in the memory array, and cause the instructions to be processed to perform 
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

error detection and correction on the data stored in the memory array.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 2:
Kerr further discloses:
wherein a host processing element uses an ECC implementation defined by the instructions to perform error detection and correction on the data at the host processing element.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 3:
Kerr further discloses:
the instructions are in a source code form, and the memory module processing logic is further configured to: cause the instructions in the source code form to be processed to generate instructions in an executable form, and cause the instructions in the executable form to be executed.  
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

As per claim 5:

Kerr further discloses:

wherein the memory module processing logic is further configured to cause the instructions to be processed to invoke an ECC implementation defined by the instructions when one or more of: data is stored to or read from the memory array, or 200368-US-NP (60540-0065) -13-data is stored to or read from one or more storage locations that are local to the memory module processing logic.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 6:
Kerr further discloses:
wherein the memory module processing logic is configured to: 
process Processor-In-Memory (PIM) commands received from a host processing element, and cause the instructions to be processed to invoke an ECC implementation defined by the instructions when processing the PIM commands causes one or more of: storing data to or reading data from the memory array, or storing data to or reading data from one or more storage locations that are local to the memory module processing logic.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)


As per claim 8:
Kerr further discloses:

wherein the memory module processing logic is further configured to store the instructions in a Field Programmable Gate Array (FPGA).  
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)


As per claim 11:

Kerr discloses:

A method comprising: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

receiving, by memory module processing logic via a connection with a host processing element, 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

instructions for performing error detection and correction on data stored in a memory array, and causing, by the memory module processing logic, the error correction code instructions to be processed to perform error detection and correction on the data stored in the memory array.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 12:
Kerr further discloses:
the instructions are in a source code form, and the method further comprises the memory module processing logic: causing the instructions in the source code form to be processed to generate instructions in an executable form, and causing the instructions in the executable form to be executed.  
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

As per claim 14:
Kerr further discloses:
processing, by the memory module processing logic, Processor-In-Memory (PIM) commands received from the host processing element, and causing, by the memory module processing logic, the instructions to be processed to invoke an ECC implementation defined by the instructions when processing the PIM commands causes one or more of: 
storing data to or reading data from the memory array, or storing data to or reading data from one or more storage locations that are local to the memory module processing logic.  

As per claim 17:
Kerr discloses:

A host processing element comprising: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

processing logic configured to: processing logic configured to: establish a connection with memory module processing logic of a memory module, and 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

cause instructions to be transmitted to the memory module processing logic via the connection to enable the memory module processing logic to perform error detection and correction on data stored in a memory array of the memory module.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 10, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kerr et al. (US 2020/0,042,471), in view of Fillingim (US 2011/0,314,354)

As per claim 7:

Kerr further discloses:

the ECC implementation is a first ECC implementation, the instructions further define 

a second ECC implementation that is 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

when storing data to or reading data from the memory array and invoke the second ECC implementation when storing data to or reading data from the one or more storage locations that are local to the memory module processing logic.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

As per claim 10:
Kerr further discloses:
wherein the memory module processing logic is further configured to: 
receive, via a connection with a host processing element, second instructions that define a 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

As per claim 15:
Kerr further discloses:
 wherein: the ECC implementation is a first ECC implementation, the instructions further define 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

As per claim 19:
Kerr further discloses:

wherein: the instructions define a first ECC implementation and 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)


As per claim 20:

Kerr further discloses:

wherein the processing logic is further configured to cause to be transmitted to the memory module processing logic via the secure connection, second instructions to replace the instructions, wherein the second instructions define 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

Claim(s) 4, 9, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kerr et al. (US 2020/0,042,471), in view of Pei et al. (US 2011/0,162, 053)

As per claim 4:

Kerr further discloses:
wherein the memory module processing logic is further configured to protect the instructions by storing the instructions in one or more of: 
a protected portion of the memory array, a storage location that is accessible only by the memory module processing logic, or 
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr does not disclose:
in an encrypted form.  

Pei discloses:
in an encrypted form.  
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)


As per claim 9:

Kerr further discloses:

 wherein the memory module processing logic is further configured to perform one or more of: authenticate a host processing element from which the instructions were received and authenticate itself to the host processing element, or 200368-US-NP (60540-0065) 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr does not disclose:
-14-receive the instructions in encrypted form and decrypt the encrypted instructions to recover the error code instructions.  

Pei discloses:
-14-receive the instructions in encrypted form and decrypt the encrypted instructions to recover the error code instructions.  
 (Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

As per claim 13:
Kerr further discloses:

comprising protecting, by the memory module processing logic, the instructions by storing the instructions in one or more of: a protected portion of the memory array, a storage location that is accessible only by the memory module processing logic, or  in 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)


Kerr does not disclose:
in an encrypted form.  

Pei discloses:
in an encrypted form.  
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

As per claim 16:
Kerr further discloses:
further comprising one or more of: authenticating, by the memory module processing logic, a host processing element from which the instructions were received and itself to the host processing element, or 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr does not disclose:
receiving, by the memory module processing logic, the instructions in encrypted form and decrypting the encrypted instructions to recover the error code instructions.  

Pei discloses:
receiving, by the memory module processing logic, the instructions in encrypted form and decrypting the encrypted instructions to recover the error code instructions.  
 (Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

As per claim 18:
Kerr further discloses:
 the processing logic is further configured to perform one or more of authenticate the memory module or 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr does not disclose:
encrypt the instructions prior to being transmitted to the memory module.  

Pei discloses:
encrypt the instructions prior to being transmitted to the memory module.  
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111